FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 05-30045
                Plaintiff-Appellee,                 D.C. No.
               v.                              CR-04-00013-3-
CHRISTOPHER RAY PLOUFFE,                              SEH
             Defendant-Appellant.             District of Montana,
                                                   Great Falls

                                                   ORDER

                     Filed February 13, 2006

      Before: Ronald M. Gould and Marsha S. Berzon,
 Circuit Judges, and William W Schwarzer,* District Judge.


                             ORDER

   The parties are directed to file supplemental letter briefs
addressing whether the court has jurisdiction to review the
reasonableness of Appellant’s sentence, which is within the
Guidelines range, in light of United States v. Booker, 543 U.S.
220 (2005); our pre-Booker precedent such as United States
v. Reed, 914 F.2d 1288 (9th Cir. 1990), and United States v.
Pelayo-Bautista, 907 F.2d 99 (9th Cir. 1990); and the holding
of Miller v. Gammie, 335 F.3d 889, 893, 900 (9th Cir. 2003)
(en banc).

  The parties are directed to file simultaneous letter briefs on
or before fifteen (15) days from the filed date of this order.
The briefs shall not exceed fifteen (15) pages (double-spaced)

  *The Honorable William W Schwarzer, Senior United States District
Judge for the Northern District of California, sitting by designation.

                                1631
1632              UNITED STATES v. PLOUFFE
or 4,200 words and may be in the form of letters to the clerk
of this court.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2006 Thomson/West.